DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Patent US 11,055,534 B2
Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of Patent US 11,055,534 B2. 


Instant – 17/338,217
Patent US 11,055,534 B2
21. (New) A method comprising: 
1. A method comprising:
processing a recording, generated using a recording device, of a first plurality of frames captured by a camera of the recording device, the first plurality of frames comprising different views of a car; 
processing a recording, generated using a recording device, of a first plurality of frames captured by a camera of the recording device from a video stream as the recording device moves along a trajectory such that different views of a car are captured in the first plurality of frames;
generating a multi-view interactive digital media representation (MVIDMR) of the car including a second plurality of frames from the first plurality of frames wherein the different views of the car are included in each of the second plurality of frames; 
generating a multi-view interactive digital media representation (MVIDMR) of the car including a second plurality of frames from the first plurality of frames wherein the different views of the car are included in each of the second plurality of frames;
determining, based on heatmaps and part affinity fields generated using a machine learning algorithm on the second plurality of frames, a skeleton for the car, a plurality of landmarks forming joints of the skeleton; and 
using a machine learning algorithm on the second plurality of frames to generate heatmaps and part affinity fields […];
determining, using the heatmaps and part affinity fields, a skeleton for the car, the plurality of landmarks forming joints of the skeleton;
rendering a first selectable tag into the second plurality of frames to form a third plurality of frames associated with a tagged MVIDMR wherein the first selectable tag is associated with a first landmark positioned at a first joint within the skeleton and wherein the first selectable tag is rendered into the second plurality frames relative to 2-D pixel locations corresponding to the first joint in the second plurality of frames, 
rendering a first selectable tag into the second plurality of frames to form a third plurality of frames associated with a tagged MVIDMR wherein the first selectable tag is associated with a first landmark positioned at a first joint within the skeleton and wherein the first selectable tag is rendered into the second plurality frames relative to 2-D pixel locations corresponding to the first joint in the second plurality of frames;
a first frame from the third plurality of frames of the tagged MVIDMR that includes the first selectable tag being displayable on a display device of a user.
causing display of, on a display device of a user, a first frame from the third plurality of frames of the tagged MVIDMR that includes the first selectable tag.



Although the claims are not identical, they are not patentably distinct from each other because claim 21 of the instant application falls within the scope of claim 1 of Patent US 11,055,534 B2.

	Regarding claims (22-32), claims (22-32) in the instant application correspond to claims (2-12), respectively, in US 11,055,534 B2.


Patent US 10,592,747 B2
Claims 21 & 30-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 & 4-14 of Patent US 10,592,747 B2. 

Instant – 17/338,217
Patent US 10,592,747 B2
21. (New) A method comprising: 
2. A method comprising:
processing a recording, generated using a recording device, of a first plurality of frames captured by a camera of the recording device, the first plurality of frames comprising different views of a car; 
recording a first plurality of frames from the camera on the mobile device from a live video stream as the mobile device moves along a trajectory such that different views of the object are captured in the first plurality of frames;
generating a multi-view interactive digital media representation (MVIDMR) of the car including a second plurality of frames from the first plurality of frames wherein the different views of the car are included in each of the second plurality of frames; 
[…] generate a multi-view interactive digital media representation (MVIDMR) of an object;
generating the MVIDMR of the object including a second plurality of frames from the first plurality of frames wherein the different views of the object are included in each of the second plurality of frames;
wherein the object is car.
determining, based on heatmaps and part affinity fields generated using a machine learning algorithm on the second plurality of frames, a skeleton for the car, a plurality of landmarks forming joints of the skeleton; and 
using a machine learning algorithm on the second plurality of frames to generate heatmaps and part affinity fields […]; based upon the heatmaps and part affinity fields, determining a skeleton for the object wherein the plurality of landmarks form joints of the skeleton 
rendering a first selectable tag into the second plurality of frames to form a third plurality of frames associated with a tagged MVIDMR wherein the first selectable tag is associated with a first landmark positioned at a first joint within the skeleton and wherein the first selectable tag is rendered into the second plurality frames relative to 2-D pixel locations corresponding to the first joint in the second plurality of frames, 
rendering a first selectable tag into the second plurality of frames to form a third plurality of frames associated with a tagged MVIDMR wherein the first selectable tag is associated with a first landmark positioned at a first joint within the skeleton and wherein the first selectable tag is rendered into the second plurality frames relative to first 2-D pixel locations determined for the first joint in the second plurality of frames;
a first frame from the third plurality of frames of the tagged MVIDMR that includes the first selectable tag being displayable on a display device of a user.
outputting a first frame from the third plurality of frames of the tagged MVIDMR that includes the first selectable tag; and in response, outputting the media content associated with the first selectable tag to the display.


Although the claims are not identical, they are not patentably distinct from each other because claim 21 of the instant application falls within the scope of claim 2 of Patent US 10,592,747 B2.

Regarding claims (30-40), claims (30-40) in the instant application correspond to claims (4-14), respectively, in US 10,592,747 B2.

	This is nonstatutory double patenting.

Allowable Subject Matter
Claims 21-40 would be allowable over prior art upon overcoming the Double Patenting rejection of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487